TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00348-CR
NO. 03-08-00349-CR
NO. 03-08-00350-CR


Jonathan Vanshay Brown, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BASTROP COUNTY, 21ST JUDICIAL DISTRICT
NOS. 12193, 12689 & 12690, HONORABLE TERRY L. FLENNIKEN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Jonathan Vanshay Brown appeals from his convictions based on a plea of guilty
to two counts of aggravated robbery committed in March 2007 and a revocation of community
supervision based on his plea of true to committing robberies, acts which violated the terms of his
December 2006 probation for a previous burglary of a habitation.  The trial court sentenced him to
thirty years in prison for the March 2007 robbery offenses and imposed the probated ten-year prison
sentence for the previous burglary offense.
		Appellant's court-appointed attorney has filed a motion to withdraw and a brief
concluding that the appeal is frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744-45 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S.
75, 80-81 (1988); High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978).  Appellant received
a copy of counsel's brief and was advised of his right to examine the appellate record and to file a
pro se brief. No pro se brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit. We find nothing in the record that might arguably support the appeal. Counsel's
motion to withdraw is granted.
		Affirmed.

  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Affirmed
Filed:   January 29, 2009
Do Not Publish